M. F. Cavanagh, P. J.
(concurring). I concur. Under the circumstances presented here, unlike United States v Johnson, 154 US App DC 393; 475 F2d 977 (1973), the search of the purse was a search of defendant’s person. However, the warrant in this case authorized both a search of the premises and of defendant’s person. Were it not for the warrant’s authorization of a search of defendant’s person — defendant was the woman described and named in the warrant — the search of defendant’s person would have exceeded the scope of a warrant to search premises only and the evidence uncovered as a result of such an illegal search would have had to have been suppressed. The fact that a police woman was not present does not render the warrant’s authorization of a personal search inoperative.
Affirmed.